United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTER FOR MEDICARE &
MEDICAID SERVICES, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1630
Issued: June 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 24, 2017 appellant filed a timely appeal from a January 27, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days elapsed
from OWCP’s last merit decision, dated September 17, 2009, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.

1
Appellant timely requested oral argument before the Board. By order dated April 20, 2018, the Board exercised
its discretion pursuant to 20 C.F.R. § 501.5(a) and denied the request finding that the arguments on appeal could
adequately be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 17-1630
(issued April 20, 2018).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as set forth in the
Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth below.
On June 5, 2007 appellant, then a 47-year-old health insurance specialist, filed both
traumatic injury (Form CA-1) and occupational disease (Form CA-2) claims alleging that he
experienced significant stress and sustained a traumatic mental injury as a result of harassment and
discrimination by the employing establishment and a verbally abusive and threatening work
environment. He noted that the employing establishment banned him from its buildings and
asserted that the employing establishment prevented him from filing a workers’ compensation
claim. In the occupational disease claim, appellant alleged that he developed a stress-related
condition and first realized that it was caused or aggravated by his employment in 1994. He was
terminated from employment on May 6, 1997.
In a June 12, 2007 statement, the employing establishment controverted the claim because
appellant did not file a timely notice of injury within three years of the claimed injury. It also
noted that none of his supervisors were available to confirm or refute his claims.
By development letter dated June 15, 2007, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It requested that he explain the delay in filing
the claim, describe the specific work factors he attributed to his claim, and explain the development
of his condition. OWCP also requested supporting documentation and a detailed medical report
addressing the causal relationship of the alleged work factors and his condition.
On June 5, 2007 appellant filed a claim for wage-loss compensation (Form CA-7) benefits.
On the back of the claim form, the employing establishment noted that there was no record of any
wage loss and that appellant was terminated on May 6, 1997.
In a statement dated July 30, 2007, appellant described various incidents at work which he
believed constituted a hostile, threatening, and racially insensitive environment, the medical and
psychological treatment he sought, and his attempts to complete the appropriate forms and
paperwork with the employing establishment. He noted that he first filed a complaint with the
employing establishment in 1994, but no action was taken. Appellant submitted various notices
of disciplinary action from the employing establishment, medical documents, Office of Personnel
Management (OPM) personnel records, and an affidavit from K.L. a computer systems specialist
at the employing establishment.

3

Docket No. 15-1788 (issued April 26, 2016); Docket No. 14-1242 (issued March 19, 2015).

2

By decision dated August 31, 2007, OWCP denied appellant’s occupational disease claim,
finding that it was untimely filed. It found that he did not file his claim within the three-year time
period of the alleged injury as required under FECA and the evidence of record did not establish
that appellant’s immediate supervisor had actual knowledge within 30 days of the date of injury.
On October 12, 2007 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative. In an attached statement, appellant requested tolling of the threeyear filing of claim requirement because he provided verbal and written notice to the employing
establishment of a possible work-related injury. He also alleged that it acted wrongly and cited
various cases regarding error and abuse on the part of the employing establishment. Appellant
described the harassment and hostile work environment he believed contributed to his condition.
He further requested that the Branch of Hearings and Review produce the presence of specific
witnesses and documents. Appellant resubmitted his July 30, 2007 statement and various
documents.
In a July 8, 2008 letter, an OWCP hearing representative denied appellant’s request for the
issuance of a subpoena.
On July 29, 2008 a hearing was held. Appellant explained that he did not notify the
employing establishment sooner because he did not realize that he was injured at that time. He
asserted that various e-mails and discussions he had with his supervisors about work-related
events, specifically a November 19, 1996 incident, when he felt harassed and discriminated
against, put them on notice that the work incidents he described could have caused or resulted in
his condition. Appellant further alleged that his untimely filing should be excused under the
equitable tolling rule because the employing establishment showed misconduct in its actions by
barring him from the building, not assisting him or providing him with information, and allowing
the filing deadline to pass.
In a September 12, 2008 statement, appellant reiterated his allegations that the equitable
tolling rule should apply in this case and resubmitted various documents. He also provided
additional personnel records, Equal Employment Opportunity Commission acomplaints and
decisions, medical reports, and insurance billing statements.
By decision dated December 1, 2008, an OWCP hearing representative affirmed the
August 31, 2007 decision.
On August 7, 2009 OWCP received appellant’s request for reconsideration. In a statement,
appellant asserted that the date of injury was March 3, 1997 and that he had notified various
individuals and union representatives of the incidents at work which he attributed to his emotional
condition. He stated that he reported his injury on March 4, 2007 and expressed interest in filing
a workers’ compensation claim. Appellant indicated that his emotional condition prevented him
from being aware of the time limitation to file a claim. He further alleged that OWCP erred in
denying an excusable neglect waiver of the three-year time limitation. Appellant noted several
federal laws and court proceedings in support of his contention.

3

Appellant submitted copies of the American with Disabilities Act of 2008; Executive
Orders 13078, 13163, 13217; various court and administrative decisions and documents; and
handwritten notations. He also resubmitted evidence previously of record.
By decision dated September 17, 2009, OWCP affirmed the December 1, 2008 decision
denying his claim as untimely filed.
Appellant subsequently submitted multiple requests for reconsideration which OWCP
denied, finding that the evidence submitted was insufficient to warrant further merit review.
On June 20, 2013 appellant again requested reconsideration. He reiterated his previous
arguments and resubmitted medical reports, personnel records, and the MSPB decision. By
nonmerit decision dated June 27, 2013, OWCP denied appellant’s June 20, 2013 reconsideration
request as it was untimely filed and failed to demonstrate clear evidence of error.
On February 26, 2014 appellant again requested reconsideration. He asserted that it was
inconsistent that the Secretary of the Department of Labor approved his disability claim under the
UnumProvident Settlement while OWCP continued to deny his workers’ compensation claim.
Appellant provided frequently asked questions about the UnumProvident Settlement. By decision
dated April 1, 2014, OWCP again denied appellant’s February 26, 2014 request for
reconsideration. It determined that appellant’s request was untimely filed and failed to
demonstrate clear evidence of error.
On May 5, 2014 appellant appealed to the Board. On March 19, 2015 the Board affirmed
the April 1, 2014 OWCP decision denying appellant’s reconsideration request, finding that it was
untimely filed and failed to demonstrate clear evidence of error.4
On March 28, 2015 appellant again requested reconsideration. He alleged that his
occupational disease claim should be considered timely based on federal employee misconduct,
human rights violations, federal and state employee trickery, and racial profiling. Appellant
explained that federal employees were aware of 5 U.S.C. §§ 8122 and 8128 regarding the time
limitations to file a workers’ compensation claim before he applied for workers’ compensation.
He cited Irwin v. Veterans Administration, 498 U.S. 89 (1990). Appellant also resubmitted a copy
of 5 U.S.C. § 8122, Executive Order 13107, the concurring opinion of Supreme Court Justice
Sandra O’Connor in the case Arizona v. Isaac Evans (issued March 1, 1995), Rules Governing
Petitions for Executive Clemency from the Department of Justice, and Appointment Affidavits
dated September 29, 1987 and February 17, 1989.
By decision dated May 12, 2015, OWCP denied appellant’s March 28, 2015
reconsideration request, finding that it was untimely filed and failed to demonstrate clear evidence
of error.

4

Docket No. 14-1242 (issued March 19, 2015).

4

On August 26, 2015 appellant appealed to the Board. On April 26, 2016 the Board
affirmed the May 12, 2015 OWCP decision denying appellant’s reconsideration request, finding
that it was untimely filed and fail to demonstrate clear evidence of error.5
On July 5, 2016 appellant again requested reconsideration. In an accompanying letter he
alleged that his claim should be considered timely based on federal employee misconduct, human
right violations, federal and state employee trickery, and racial profiling. Appellant argued that
his claim continues to be denied because of the employing establishment’s failure to change his
date of injury from January 1, 1994 to March 1997. He advised that his requests for
reconsideration were untimely filed because he was a caretaker of family members due to their
health issues, he was under the care of medical professionals, he was wrongly imprisoned, abused
and tortured, and that he could not afford legal representation. Appellant asserted that the
Department of Labor had approved his claim, but yet continued to deny benefits. He resubmitted
various documents previously of record. These included personnel records, notices of disciplinary
action from the employing establishment; a handwritten letter to Robert Moore, Register
(Presidential Documents -- Implementation of Human Rights Treaties); and OPM/FERS personnel
record. Documents pertaining to bills were also submitted.
By decision dated January 27, 2017, OWCP denied appellant’s July 5, 2016
reconsideration request, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.8
OWCP will consider an untimely request for reconsideration only if the request
demonstrates “clear evidence of error” on the part of OWCP in its “most recent merit decision.”9

5

Docket No. 15-1788 (issued April 26, 2016).

6

This section provides in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(February 2016). Timeliness is determined by the document receipt date of the request for reconsideration as indicated
by the received date in the Integrated Federal Employees Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

Id. at § 10.607(b).

5

The request must demonstrate on its face that such decision was erroneous.10 Where a request is
untimely and fails to demonstrate clear evidence of error, OWCP will deny the request for
reconsideration without reopening the case for a review on the merits.11
ANALYSIS
In the last merit decision of appellant’s case, dated September 17, 2009, OWCP denied
appellant’s occupational disease claim because he did not file his claim within the three-year
limitation period provided in 5 U.S.C. § 8122(b). As it received appellant’s July 5, 2016 request
for reconsideration more than one year after the September 17, 2009 merit decision, the Board
finds that OWCP properly determined that it was untimely filed. Consequently, appellant must
demonstrate clear evidence of error on the part of OWCP in denying his claim for compensation.12
Along with his reconsideration request, appellant asserted that his claim should be
reopened due to federal employee misconduct and his interaction with the employing
establishment in attempt to obtain benefit approval. He continues to assert that the employing
establishment failed to change his date of injury from January 1, 1994 to March 1997. Appellant
also discussed the issue of racial profiling and provided reasons why his reconsideration requests
were untimely filed. This, however, does not raise a substantial question as to the correctness of
OWCP’s September 17, 2009 merit decision. The evidence submitted by appellant with his July 5,
2016 reconsideration request also does not establish that appellant filed a timely occupational
disease claim or that the employing establishment had timely notice of his injury. He has not
presented any evidence to raise a substantial question as to the correctness of OWCP’s decision to
deny his claim. The Board finds, therefore, that appellant has not demonstrated clear evidence of
error.
On appeal appellant alleges that OWCP had confused several issues, which he had
clarified, including that the date of injury was March 1997, not January 1, 1993, and that a former
Secretary of Labor had approved his workers’ compensation benefits. He also submitted letter
outlining various events/assertions he argued rendered his claim timely filed under 5 U.S.C.
§ 8122. None of these allegations or evidence submitted, however, raise a substantial question
concerning the correctness of OWCP’s decision or manifests on its face that OWCP’s decision

10

Id. To demonstrate clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise, and explicit and it
must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is not
enough to merely show that the evidence could be construed to produce a contrary conclusion. Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or demonstrate a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise a substantial question
as to the correctness of OWCP’s decision. Thankamma Mathews, 44 ECAB 765, 770 (1993).
11

20 C.F.R. § 10.608(b).

12
See Robert F. Stone, 57 ECAB 292 (2005); see also D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB
149 (2005).

6

was in error. Additionally, as previously noted, the Board lacks jurisdiction to review the merits
of this case.
As the evidence submitted does not raise a substantial question concerning the correctness
of OWCP’s September 17, 2009 merit decision, appellant has failed to demonstrate clear evidence
of error on the part of OWCP in denying further merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim as it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

